Title: From George Washington to the Commanding Officer of the German Battalion and the 1st and 12th Pennsylvania Regiments, 17 April 1777
From: Washington, George
To: Commanding Officer of the German Battalion and the 1st and 12th Pennsylvania Regiments



Sir
Head Quarters Morris Town 17th April 1777

On looking over the last Return of the German Battalion, there appears to be Fifty three privates Sick and absent—and Seventeen on Furlough.
Almost four months have expired since orders were given for collecting the sick, and yet there are as many absent as if no such had issued. Such disobedience can no longer be pardonned in Officers. I do therefore in the most peremptory manner command that they be without loss of time collected. The privates now on Furlough must be ordered

in and no more given in future. The Officers must continue with their Men, that they may be ready for action on a moments warning. In short as the Campaign must open immediately, I must insist that both Officers & Men discharge their duty with the greatest punctuality. I am Yr most obt Servt.
